United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
San Antonio, TX, Employer
)
___________________________________________ )
C.P., Appellant

Appearances:

Docket No. 07-1537
Issued: February 1, 2008

Case Submitted on the Record

Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 17, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 20, 2006 which denied her claim for an
emotional condition and a May 4, 2007 decision which denied further merit review. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty; and (2) whether the Office properly
denied her request for reconsideration without a merit review.
FACTUAL HISTORY
On June 8, 2006 appellant, then a 46-year-old mail processing clerk, filed an occupational
disease claim alleging that she developed an emotional condition due to discrimination,
harassment and slandering by her coworkers and supervisors which created an unsafe work
environment. She continued to work until January 11, 2007 and then stopped.

On September 20, 2006 the Office asked appellant to submit evidence, including a
detailed description of the employment factors or incidents that she believed contributed to her
claimed illness. The Office also requested that the employing establishment address appellant’s
allegations.
In a September 11, 2006 statement, Sheila M. Smith, manager of customer service, noted
that she spoke to appellant about bringing all of her personal items to the workroom floor,
including picture frames, figurines and shoes in tubs. She received a complaint from a mail truck
driver who noted that he almost hit appellant in the parking lot while she was exercising.
Ms. Smith spoke to appellant about her work habits when sorting flats and her constant
communication with other employees which stopped her from performing her duties. She
indicated that appellant believed that she gave preferential treatment to another employee, Rey
Villuaeva, a union steward. On September 22, 2006 Sharon Faust, an injury compensation
specialist, controverted appellant’s claim.
In an October 20, 2006 decision, the Office denied appellant’s claim finding that the
claimed emotional condition did not arise in the performance of duty. The Office noted that
appellant failed to establish a factual basis for the claim by supporting her allegations with any
specific, substantive and probative evidence.
Appellant submitted an undated reconsideration request received on March 8, 2007. On
January 31, 2007 she noted that she called her supervisor requesting annual leave from
January 31 to February 28, 2007. In a statement dated February 19, 2007, appellant asserted that
she was discriminated and retaliated against since September 22, 2005 because she was an
African American woman who was diagnosed with obsessive compulsive personality disorder.
On February 21, 2007 she responded to a letter of warning dated January 31, 2007, and advised
that she did not receive the letter until February 10, 2007 and was awaiting information on
retirement. Appellant indicated that the letter provided her with five days to respond; however,
she did not receive it until 10 days after it was mailed. In a letter dated February 24, 2007, she
responded to a letter scheduling a pre-disciplinary interview. Appellant advised that she
provided adequate documentation to justify her continued absence and advised her supervisor to
obtain any additional information from the employing establishment medical unit. She asserted
that, on September 22, 2005, Maria Elena Ordaz, a supervisor of distributions operations, caused
her mental breakdown. She further alleged that Lilia Trest, a supervisor of distributions
operations, abused, betrayed, criticized, discriminated, harassed, humiliated, intimidated, mocked
and slandered her. Appellant indicated that Ms. Trest sent threatening letters to her and that her
supervisors and coworkers caused a hostile work environment in which she could not continue to
work.
Appellant submitted service pins dated November 28, 2005 and September 14, 2006 for
saving sick leave and for 25 years of government service, an honorable discharge from the Air
Force and a social security ruling granting her a disability retirement. Delores Osborn, a
counselor, submitted reports dated September 1, 2006 and March 1, 2007. She treated appellant
since October 12, 2005 for work-related anxiety and stress. Appellant reported that she was a
postal employee for 20 years and asserted that her supervisors and coworkers harassed her and
were not reprimanded for their behavior and that a supervisor exhibited unfair management
practices. In a September 19, 2006 report, Dr. Marlene L. Sanchez, a Board-certified internist,

2

indicated that appellant had been a patient since October 2001 with a history of abnormal
mammograms, hysterectomy, chondromalacia of the patella, hypertension, obesity, hernia and
adjustment reaction. Appellant submitted an Equal Employment Opportunity (EEO) complaint
prehearing summary dated January 18, 2007 and an EEO complaint dated February 12, 2007.
She alleged that Mr. Villuaeva, a coworker and union steward, was given preferential treatment
and was never required to perform his job duties. Appellant also alleged that management
permitted Mr. Villuaeva to put his union duties above his work duties and that he intimidated and
influenced the supervisors. She asserted that she was discriminated against and harassed by her
coworkers and supervisors. A report from Dr. Patricia Mahoney, a general surgeon, dated
February 22, 2007, advised that appellant would have surgery on March 1, 2007.
The employing establishment submitted an EEO complaint witness list dated
December 4, 2006, noting that Ms. Ordaz would testify about her reasons for conducting a predisciplinary interview with appellant on September 22, 2005 and Ms. Trest would testify as to
appellant’s job performance. The employing establishment submitted a January 2, 2007
investigative interview schedule prepared by Ms. Trest noting that an interview was scheduled
on January 10, 2007. Ms. Trest submitted a letter of warning issued to appellant on January 31,
2007 for an unacceptable attendance record and failure to maintain attendance requirements of
her position for the period August 24, 2006 to January 8, 2007. On February 15, 2007 Ms. Trest
issued a letter of warning based on appellant’s unsubstantiated absence from work since
January 11, 2007. She requested that appellant either return to work with a medical certificate
substantiating her absence or provide justification to continue her absence from work. The
Office subsequently received a February 16, 2007 letter from Angle D. Burns regarding a
congressional inquiry into appellant’s claim and noted that appellant was issued a letter of
warning on January 31, 2007 for unacceptable attendance record and failure to maintain
attendance requirements of her position.
In a May 4, 2007 decision, the Office denied appellant’s reconsideration request on the
grounds that her letter neither raised substantive legal questions nor included new and relevant
evidence and was therefore insufficient to warrant review of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions to the type of employment situations giving rise to a
1

Donna Faye Cardwell, 41 ECAB 730 (1990).

2

28 ECAB 125 (1976).

3

compensable emotional condition arising under the Federal Employees’ Compensation Act.3
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.4 When an employee
experiences emotional stress in carrying out his employment duties, and the medical evidence
establishes that the disability resulted from his emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of his work.5
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to his regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
ANALYSIS -- ISSUE 1
Appellant alleged that she developed an emotional condition due to the daily abuse,
discrimination and harassment, by her coworkers and supervisors. To the extent that incidents
alleged as constituting harassment or discrimination by a supervisor or coworkers are established
as occurring and arising from appellant’s performance of her regular duties, these could
constitute employment factors.9 However, for harassment to give rise to a compensable
3

5 U.S.C. §§ 8101-8193.

4

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

5

Lillian Cutler, supra note 2.

6

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 2.
7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

9

See David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

4

disability under the Act, there must be evidence that harassment did in fact occur.
perceptions of harassment are not compensable under the Act.10

Mere

The factual evidence fails to support appellant’s allegations of harassment. The
employing establishment submitted a statement from Ms. Smith, manager of customer service,
dated September 11, 2006. She addressed appellant’s allegations, including that of favorable
treatment for Mr. Rey, but denied harassing or discriminating against her. Ms. Smith advised
that she spoke to appellant about bringing personal items onto the workroom floor and about her
work habits when sorting flats, including constant communication with other employees which
stopped her from performing her duties. She noted receiving a complaint from a mail truck
driver who noted that he almost hit her while she was exercising in the parking lot.
In this case, appellant has not submitted sufficient evidence to establish harassment or
discrimination treatment by her supervisor.11 Although appellant alleged that her supervisors
and coworkers discriminated and retaliated against her and engaged in actions which she
believed constituted harassment, she provided no corroborating evidence, or witness statements
to establish her allegations.12 Ms. Smith has refuted such allegations. The Board notes that there
is no other evidence to substantiate appellant’s allegations. Thus, appellant has not established a
compensable employment factor under the Act with respect to the claimed harassment or
discrimination.
To the extent that appellant alleged a verbal abuse by her supervisors or coworkers, the
Board has recognized the compensability of physical threats or verbal abuse in certain
circumstances. This does not imply, however, that every statement uttered in the workplace will
give rise to coverage under the Act.13 The Board finds that the facts of the case, noted above in
the analysis of the allegation of harassment, does not reveal that appellant’s superior or
coworkers verbally abused or slandered her or acted unreasonably. Appellant provided no
corroborating evidence, or witness statements to establish her allegations.14 Ms. Smith denied
that she slandered, harassed or spoke to appellant in a hostile manner and there is no
corroborating evidence to support that the employing establishment erred or acted abusively.
Appellant has not otherwise shown how supervisory comments or actions rose to the level of
verbal abuse or otherwise fell within coverage of the Act.15

10

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

11

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
12

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
13

Charles D. Edwards, 55 ECAB 258 (2004).

14

See William P. George, supra note 12.

15

See Judy L. Kahn, 53 ECAB 321 (2002) (the fact that a supervisor was angry and raised her voice does not, by
itself, support a finding of verbal abuse).

5

On September 20, 2006 the Office asked appellant to submit evidence, including a
detailed description of the employment factors or incidents that she believed contributed to her
claimed illness. However, no additional information was submitted by appellant. Consequently,
appellant has not established her claim for an emotional condition.16
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act,17 the Office has the discretion to reopen a case for
review on the merits. The Office must exercise this discretion in accordance with the guidelines
set forth in section 10.606(b)(2) of the implementing federal regulations,18 which provides that a
claimant may obtain review of the merits of his or her written application for reconsideration,
including all supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
[Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.19
ANALYSIS -- ISSUE 2
Appellant’s March 8, 2007 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, she did
not advance a relevant legal argument not previously considered by the Office.
Appellant submitted several statements dated January 31 to February 27, 2007 and
reiterated her allegations that her supervisors and coworkers discriminated and retaliated against
her since September 22, 2005. However, her general statements and allegations do not show that
the Office erroneously applied or interpreted a point of law nor did it advance a point of law or
fact not previously considered by the Office. Consequently, appellant is not entitled to a review
of the merits of her claim based on the first and second above-noted requirements under section
10.606(b)(2).
16

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).
17

5 U.S.C. § 8128(a).

18

20 C.F.R. § 10.606(b).

19

20 C.F.R. § 10.608(b).

6

With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by the Office, appellant submitted service pins dated November 28, 2005
and September 14, 2006, an honorable discharge from the Air Force and a social security ruling
granting her disability retirement. Additionally, she submitted reports from Drs. Sanchez and
Mahoney who treated appellant for hypertension, obesity, adjustment reaction. However, this
evidence is not relevant since the underlying issue is whether appellant has established a
compensable employment factor.20 Therefore, the Office properly determined that this evidence
did not constitute a basis for reopening the case for a merit review.
Also submitted were reports from Ms. Osborn, a counselor, dated September 1, 2006 and
March 1, 2007, who treated appellant for work-related anxiety and stress which appellant
asserted was caused by harassment from her supervisors and coworkers. However, these reports
are not relevant as they merely repeat appellant’s general allegations that were previously
considered.21 Therefore, the Office properly determined that this evidence did not constitute a
basis for reopening the case for a merit review.
Likewise, appellant submitted an EEO complaint dated February 12, 2007 essentially
reiterated the general allegations, previously considered by the Office, of a coworker preferential
treatment, discrimination, harassment and abuse by coworkers and supervisors. This evidence is
not a basis for reopening the case for a merit review.22
Therefore, the Board finds that the Office properly determined that appellant is not
entitled to a review of the merits of her claim pursuant to any of the three requirements under
section 10.606(b)(2), and properly denied her March 8, 2007 request for reconsideration.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty. The Board further finds that the Office properly denied
appellant’s request for reconsideration of her case on its merits.

20

See Margaret S. Krzycki, supra note 16 (where a claimant has not established a compensable employment
factor, the Board has held that it need not address the medical evidence of record).
21

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case; see Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393,
398 (1984); Bruce E. Martin, 35 ECAB 1090, 1093-94 (1984).
22

See Daniel Deparini, id.

7

ORDER
IT IS HEREBY ORDERED THAT the May 4, 2007 and October 20, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: February 1, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

